Title: To Thomas Jefferson from Charles Louis Clérisseau, 23 May 1797
From: Clérisseau, Charles Louis
To: Jefferson, Thomas


                    
                        Monsieur
                        a auteuil ce 23 Mai—1797
                    
                    Je profite d’une ocasion tres favorable pour vous faire parvenir ces lignes qui vous prouveront que je conserve toujours les Sentiments les plus Sensibles pour une persone qui a bien voulû m’honorer de Sa confiance et qui a daigné estre Satisfait de mes productions en m’en donant les preuves les plus distingués.
                    Je prend la liberté de vous prier de vous resouvenir de moi. Je me trouverois tres honoré Si je pouvois vous estre de quelque utilité dans la partie des arts ce qui Seroit pour moi une preuve que vous daigné vous resouvenir de moi. Les circonstances facheuses dans les quels nous nous trouvons nous obligent de nous recomander a vos amis. Car etant obligé de tout vendre pour vivre attendue que l’on ne peut nous payer nos rentes et que les artistes Sont obligé de mourir de faim ou de quitter le pays. Et moi je suis proche destre obligé de vendre ma biblioteque. Qu’il me Soit donc permis de me recommader a vous et a vos amis pour m’eviter un tel Sacrifice. Je ne prendrois pas la liberté de vous parler ainsi Si je n’etois pas convaincû de l’amour que vous avez pour les arts, et la Satisfaction que vous aurié d’obliger celui qui est avec le plus profond respect Monsieur Votre tres humble tres obeissant Serviteur
                    
                        Clerisseau
                    
                    
                        Si Vous avez quelques amateurs des arts qui vienent a paris je vous prie de me les adresser. Voila mon adresse Mr. Cle. architecte demeurant a auteuil prest de paris A paris.
                    
                